935 F.2d 1287Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re James Joseph OWENS, Petitioner.
No. 91-8024.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 19, 1991.

On Petition for Writ of Mandamus.
James Joseph Owens, petitioner pro se.
PETITION DENIED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
James Joseph Owens has filed a petition for a writ of mandamus seeking a declaration that his state conviction is invalid and may not be used against him.  From his pleadings it appears that he previously sought such relief in the district court and that the court denied relief.  We deny the petition.


2
Mandamus is a drastic remedy to be used only in extraordinary circumstances.    Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).  The party seeking mandamus relief carries the heavy burden of showing that he has "no other adequate means to attain the relief he desires" and that his right to such relief is "clear and indisputable."    Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).  Courts are extremely reluctant to grant a writ of mandamus.    In re Ford Motor Co., 751 F.2d 274, 275 (8th Cir.1984).  Mandamus may not be utilized as a means of circumventing the normal appellate process.    In re United Steelworkers of America, 595 F.2d 958, 960 (4th Cir.1979).


3
Owens has appealed from the adverse decision below and his claim will be reviewed in the normal appellate process.  Accordingly, though we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
PETITION DENIED.